Case 1:20-cv-00277-DKW-WRP Document 20 Filed 05/25/21 Page 1 of 2          PageID #: 100



  JUSTIN A. BRACKETT (HI Bar No. 9954)
  515 Ward Avenue
  Honolulu, HI 96814
  Telephone: (808) 377-6778
  Email: justinbrackettlaw@gmail.com
  Attorney for Plaintiff
  Juan Sanchez and Pamela Sanchez


                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII



                                           )
  JUAN SANCHEZ and PAMELA                  )   CASE NO. CV 20-00277 DKW-WRP
  SANCHEZ,                                 )
                                           )
                      Plaintiffs,          )   NOTICE OF DISMISSAL WITHOUT
        vs.                                )   PREJUDICE PURSUANT TO
                                           )   FEDERAL RULE OF CIVIL
                                           )   PROCEDURE 41(a)(1)(A)(i)
  LIMITLESS MARKETING                      )
                                           )
  SOLUTIONS, INC. d/b/a ACTIFY             )
  SOLUTIONS,                               )
                                           )
                      Defendant.           )
                                           )



                     NOTICE OF DISMISSAL
        WITHOUT PREJUDICE PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)


        Comes now the Plaintiffs, by and through their counsel, Justin A. Brackett,

  file this Notice of Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The above-

  entitled action shall be and hereby is dismissed without prejudice. There has been

  no Answer and there are no Motions pending.
Case 1:20-cv-00277-DKW-WRP Document 20 Filed 05/25/21 Page 2 of 2             PageID #: 101




        Respectfully submitted this 24th day of May, 2021.


                                          /s/ Justin A. Brackett
                                          Justin A. Brackett, #9954
                                          Attorney for Plaintiff
                                          515 Ward Avenue
                                          Honolulu, HI 96814
                                          Tel: (808) 377-6778
                                          Email: justinbrackettlaw@gmail.com




  APPROVED AS TO FORM.

        DATED: May 25, 2021 at Honolulu, Hawai’i.




                                              /s/ Derrick K. Watson
                                              Derrick K. Watson
                                              United States District Judge




  Sanchez, et al. v. Limitless Marketing Solutions, Inc. - CV 20-00277 DKW-WRP - Notice of
                                 Dismissal with prejudice
